Case een, -GJK Document3 Filed 10/15/18 Page 1 of 24 PagelD 7
y J) .
AF Approval! a Chief Approval IeBitt
"Phe Ee bd

UNITED STATES DISTRICT sea uci IS py ure
MIDDLE DISTRICT OF FLORIDA noes

ORLANDO DIVISION

UNITED STATES OF AMERICA

v. CASE NO. 6:18-cr- 2.23-0KL 7 I -G@J¥
BRIAN KUCHARSKI
PLEA AGREEMENT

Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by
Maria Chapa Lopez, United States Attorney for the Middle District of
Florida, and the defendant, BRIAN KUCHARSKI, and the attorney for the
defendant, Rick L. Jancha, mutually agree as follows:

A.  Particularized Terms

1, Count Pleading To
The defendant shall enter a plea of guilty to Count One of the

Information. Count One charges the defendant with mail fraud, in violation
of 18 U.S.C. § 1341.
2. Maximum Penalties
Count One carries a maximum sentence of 20 years’
imprisonment, a fine of not more than $250,000, or twice the gross gain
caused by the offense, or twice the gross loss caused by the offense, whichever

is greater, a term of supervised release of not more than 3 years, and.a special

Defendant’s Initials 5. AC
Case 6:18-cr-00233-RBD-GJK Document 3 Filed 10/15/18 Page 2 of 24 PagelD 8

assessment of $100. With respect to certain offenses, the Court shall order the
defendant to make restitution to any victim of the offense, and with respect to
other offenses, the Court may order the defendant to make restitution to any
victim of the offense, or to the community, as set forth below.

3. Elements of the Offense

The defendant acknowledges understanding the nature and
elements of the offense with which defendant has been charged and to which
defendant is pleading guilty. The elements of Count One are:

First: The defendant knowingly devised or
participated in a scheme to defraud someone,
or obtain money or property, using false or
fraudulent pretenses, representation, or
promises;

Second: The false or fraudulent pretenses,
representations, or promises were about a
material fact;

Third: The defendant intended to defraud someone;
and

Fourth: The defendant used the United States Postal
Service by mailing or by causing to be mailed
something meant to help carry out the
scheme to defraud.
4. Indictment Waiver

Defendant will waive the right to be charged by way of

indictment before a federal grand jury.

Defendant’s Initials gb [ . 2
Case 6:18-cr-00233-RBD-GJK Document 3 Filed 10/15/18 Page 3 of 24 PagelID 9

5. No Further Charges

If the Court accepts this plea agreement, the United States
Attorney's Office for the Middle District of Florida agrees not to charge
defendant with committing any other federal criminal offenses known to the
United States Attorney's Office at the time of the execution of this agreement,
related to the conduct giving rise to this plea agreement.
6. Mandatory Restitution to Victim of Offense of Conviction
Pursuant to 18 U.S.C. § 3663A(a) and (b), defendant agrees to
make full restitution to any victim of the offense.
7. Guidelines Sentence
Pursuant to Fed. R. Crim. P. 11(c)(1)(B), the United States will
recommend to the Court that the defendant be sentenced within the
defendant’s applicable guidelines range as determined by the Court pursuant
to the United States Sentencing Guidelines, as adjusted by any departure the
United States has agreed to recommend in this plea agreement. The parties
understand that such a recommendation is not binding on the Court and that,
if it is not accepted by this Court, neither the United States nor the defendant
will be allowed to withdraw from the plea agreement, and the defendant will

not be allowed to withdraw from the plea of guilty.

Defendant’s Initials iS KC 3
Case 6:18-cr-00233-RBD-GJK Document 3 Filed 10/15/18 Page 4 of 24 PagelD 10

8. Acceptance of Responsibility - Three Levels

At the time of sentencing, and in the event that no adverse
information is received suggesting such a recommendation to be unwarranted,
the United States will recommend to the Court that the defendant receive a
two-level downward adjustment for acceptance of responsibility, pursuant to
USSG §3E1.1(a). The defendant understands that this recommendation or
request is not binding on the Court, and if not accepted by the Court, the
defendant will not be allowed to withdraw from the plea.

Further, at the time of sentencing, if the defendant's offense level
prior to operation of subsection (a) is level 16 or greater, and if the defendant
complies with the provisions of USSG §3E1.1(b) and all terms of this plea
agreement, including but not limited to, the timely submission of the financial
affidavit referenced in Paragraph B.5., the United States agrees to file a motion
pursuant to USSG §3E1.1(b) for a downward adjustment of one additional
level. The defendant understands that the determination as to whether the
defendant has qualified for a downward adjustment of a third level for
acceptance of responsibility rests solely with the United States Attorney for the
Middle District of Florida, and the defendant agrees that the defendant cannot
and will not challenge that determination, whether by appeal, collateral attack,

or otherwise.

Defendant’s Initials ( | [ 4
Case 6:18-cr-00233-RBD-GJK Document 3 Filed 10/15/18 Page 5 of 24 PagelD 11

9. Cooperation - Substantial Assistance to be Considered

Defendant agrees to cooperate fully with the United States in the
investigation and prosecution of other persons, and to testify, subject to a
prosecution for perjury or making a false statement, fully and truthfully before
any federal court proceeding or federal grand jury in connection with the
charges in this case and other matters, such cooperation to further include a
full and complete disclosure of all relevant information, including production
of any and all books, papers, documents, and other objects in defendant's
possession or control, and to be reasonably available for interviews which the
United States may require. If the cooperation is completed prior to
sentencing, the government agrees to consider whether such cooperation
qualifies as "substantial assistance" in accordance with the policy of the United
States Attorney for the Middle District of Florida, warranting the filing of a
motion at the time of sentencing recommending (1) a downward departure
from the applicable guideline range pursuant to USSG §5K1.1, or (2) the
imposition of a sentence below a statutory minimum, if any, pursuant to 18
U.S.C. § 3553(e), or (3) both. If the cooperation is completed subsequent to
sentencing, the government agrees to consider whether such cooperation
qualifies as "substantial assistance" in accordance with the policy of the United

States Attorney for the Middle District of Florida, warranting the filing of a

Defendant’s Initials fg Ic 5
Case 6:18-cr-00233-RBD-GJK Document 3 Filed 10/15/18 Page 6 of 24 PagelID 12

motion for a reduction of sentence within one year of the imposition of
sentence pursuant to Fed. R. Crim. P. 35(b). In any case, the defendant
understands that the determination as to whether "substantial assistance" has
been provided or what type of motion related thereto will be filed, if any, rests
solely with the United States Attorney for the Middle District of Florida, and
the defendant agrees that defendant cannot and will not challenge that
determination, whether by appeal, collateral attack, or otherwise.
100. Use of Information - Section 1B1.8
Pursuant to USSG §1B1.8(a), the United States agrees that no
self-incriminating information which the defendant may provide during the
course of defendant's cooperation and pursuant to this agreement shall be used ©
in determining the applicable sentencing guideline range, subject to the
restrictions and limitations set forth in USSG §1B1.8(b).
111. Cooperation - Responsibilities of Parties
a. The government will make known to the Court and other
relevant authorities the nature and extent of defendant's cooperation and any
other mitigating circumstances indicative of the defendant's rehabilitative
intent by assuming the fundamental civic duty of reporting crime. However,

the defendant understands that the government can make no representation

Defendant’s Initials BAT 6
Case 6:18-cr-00233-RBD-GJK Document 3 Filed 10/15/18 Page 7 of 24 PagelD 13

that the Court will impose a lesser sentence solely on account of, or in
consideration of, such cooperation.

b. It is understood that should the defendant knowingly
provide incomplete or untruthful testimony, statements, or information
pursuant to this agreement, or should the defendant falsely implicate or
incriminate any person, or should the defendant fail to voluntarily and
unreservedly disclose and provide full, complete, truthful, and honest
knowledge, information, and cooperation regarding any of the matters noted
herein, the following conditions shall apply:

(1) The defendant may be prosecuted for any perjury or
false declarations, if any, committed while testifying pursuant to this
agreement, or for obstruction of justice.

| (2) The United States may prosecute the defendant for
the charges which are to be dismissed pursuant to this agreement, if any, and
may either seek reinstatement of or refile such charges and prosecute the
defendant thereon in the event such charges have been dismissed pursuant to
this agreement. With regard to such charges, if any, which have been
dismissed, the defendant, being fully aware of the nature of all such charges
now pending in the instant case, and being further aware of defendant's rights,

as to all felony charges pending in such cases (those offenses punishable by

Defendant’s Initials hs “ [. 7
Case 6:18-cr-00233-RBD-GJK Document 3 Filed 10/15/18 Page 8 of 24 PagelID 14

imprisonment for a term of over one year), to not be held to answer to said
felony charges unless on a presentment or indictment of a grand jury, and
further being aware that all such felony charges in the instant case have
heretofore properly been returned by the indictment of a grand jury, does
hereby agree to reinstatement of such charges by recision of any order
dismissing them or, alternatively, does hereby waive, in open court,
prosecution by indictment and consents that the United States may proceed by
information instead of by indictment with regard to any felony charges which
may be dismissed in the instant case, pursuant to this plea agreement, and the
defendant further agrees to waive the statute of limitations and any speedy
trial claims on such charges.

(3) The United States may prosecute the defendant for
any offenses set forth herein, if any, the prosecution of which in accordance
with this agreement, the United States agrees to forego, and the defendant
agrees to waive the statute of limitations and any speedy trial claims as to any
such offenses.

(4) The government may use against the defendant the
defendant's own admissions and statements and the information and books,
papers, documents, and objects that the defendant has furnished in the course

of the defendant's cooperation with the government.

Defendant’s Initials 6 [T. 8
Case 6:18-cr-00233-RBD-GJK Document 3 Filed 10/15/18 Page 9 of 24 PagelID 15

(5) The defendant will not be permitted to withdraw the
guilty pleas to those counts to which defendant hereby agrees to plead in the
instant case but, in that event, defendant will be entitled to the sentencing
limitations, if any, set forth in this plea agreement, with regard to those counts
to which the defendant has pled; or in the alternative, at the option of the
United States, the United States may move the Court to declare this entire
plea agreement null and void.

122. Forfeiture of Assets

The defendant agrees to forfeit to the United States immediately
and voluntarily any and all assets and property, or portions thereof, subject to
forfeiture, pursuant to 18 U.S.C. § 981(a)(1)(©) and 28 U.S.C. § 2461(c),
whether in the possession or control of the United States or in the possession
or control of the defendant or defendant's nominees. The assets to be forfeited
specifically include, but are not limited to, a money judgment in the amount of
$64,000, representing the amount of proceeds obtained as a result of the
offense charged in Count One. The defendant also agrees to waive all
constitutional, statutory and procedural challenges (including direct appeal,
habeas corpus, or any other means) to any forfeiture carried out in accordance
with this Plea Agreement on any grounds, including that the forfeiture

described herein constitutes an excessive fine, was not properly noticed in the

Defendant’s Initials f . 9
Case 6:18-cr-00233-RBD-GJK Document 3 Filed 10/15/18 Page 10 of 24 PagelD 16

charging instrument, addressed by the Court at the time of the guilty plea,
announced at sentencing, or incorporated into the judgment.

The defendant admits and agrees that the conduct described in
the Factual Basis below provides a sufficient factual and statutory basis for the
forfeiture of the property sought by the government. Pursuant to Rule
32.2(b)(4), the defendant agrees that the preliminary order of forfeiture will
satisfy the notice requirement and will be final as to the defendant at the time
it is entered. In the event the forfeiture is omitted from the judgment, the
defendant agrees that the forfeiture order may be incorporated into the written
judgment at any time pursuant to Rule 36.

The defendant agrees that the United States shall, at its option, be
entitled to the forfeiture of any property (substitute assets) of the defendant up
to the value of the money judgment. The defendant further agrees that the
United States is seeking a money judgment because, as a result of the
defendant’s actions, the criminal proceeds cannot be located despite the
exercise of due diligence. The defendant agrees that forfeiture of substitute
assets as authorized herein shall not be deemed an alteration of the defendant's
sentence.

The defendant agrees to take all steps necessary to identify and

locate all substitute assets and to transfer custody of such assets to the United

Defendant’s Initials & " [T- 10
Case 6:18-cr-00233-RBD-GJK Document 3 Filed 10/15/18 Page 11 of 24 PagelD 17

States before the defendant’s sentencing. To that end, the defendant agrees to
make a full and complete disclosure of all assets over which defendant
exercises control directly or indirectly, including all assets held by nominees,
to execute any documents requested by the United States to obtain from any
other parties by lawful means any records of assets owned by the defendant,
and to consent to the release of the defendant’s tax returns for the previous five
years. The defendant agrees to be interviewed by the government, prior to and
after sentencing, regarding such assets. The defendant further agrees to be
polygraphed on the issue of assets, if it is deemed necessary by the United
States. The defendant agrees that Federal Rule of Criminal Procedure 11 and
USSG § 1B1.8 will not protect from forfeiture assets disclosed by the
defendant as part of the defendant’s cooperation.

The defendant agrees to take all steps necessary to assist the
government in obtaining clear title to any substitute assets before the
defendant’s sentencing. In addition to providing full and complete
information about substitute assets, these steps include, but are not limited to,
the surrender of title, the signing of a consent decree of forfeiture, and signing

of any other documents necessary to effectuate such transfers.

Defendant’s Initials (5 - iT. 11
Case 6:18-cr-00233-RBD-GJK Document 3 Filed 10/15/18 Page 12 of 24 PagelD 18

Forfeiture of the defendant's assets shall not be treated as
satisfaction of any fine, restitution, cost of imprisonment, or any other penalty
the Court may impose upon the defendant in addition to forfeiture.

The defendant agrees that, in the event the Court determines that
the defendant has breached this section of the Plea Agreement, the defendant
may be found ineligible for a reduction in the Guidelines calculation for
acceptance of responsibility and substantial assistance, and may be eligible for
an obstruction of justice enhancement.

The defendant agrees that the forfeiture provisions of this plea
agreement are intended to, and will, survive the defendant, notwithstanding
the abatement of any underlying criminal conviction after the execution of this
agreement. The forfeitability of any particular property pursuant to this
agreement shall be determined as if the defendant had survived, and that
determination shall be binding upon defendant’s heirs, successors and assigns
until the agreed forfeiture, including any agreed money judgment amount, is
collected in full.

B. Standard Terms and Conditions
1. Restitution, Special Assessment and Fine
The defendant understands and agrees that the Court, in addition

to or in lieu of any other penalty, shall order the defendant to make restitution

Defendant’s Initials (S. /T. 12
Case 6:18-cr-00233-RBD-GJK Document 3 Filed 10/15/18 Page 13 of 24 PagelD 19

to any victim of the offense, pursuant to 18 U.S.C. § 3663A, for all offenses
described in 18 U.S.C. § 3663A(c)(1); and the Court may order the defendant
to make restitution to any victim of the offense, pursuant to 18 U.S.C. § 3663,
including restitution as to all counts charged, whether or not the defendant
enters a plea of guilty to such counts, and whether or not such counts are
dismissed pursuant to this agreement. The defendant further understands that
compliance with any restitution payment plan imposed by the Court in no
way precludes the United States from simultaneously pursuing other statutory
remedies for collecting restitution (28 U.S.C. § 3003(b)(2)), including, but not
limited to, garnishment and execution, pursuant to the Mandatory Victims
Restitution Act, in order to ensure that the defendant’s restitution obligation is
satisfied.

On each count to which a plea of guilty is entered, the Court
shall impose a special assessment pursuant to 18 U.S.C. § 3013. To ensure
that this obligation is satisfied, the defendant agrees to deliver a check or
money order to the Clerk of the Court in the amount of $100, payable to
"Clerk, U.S. District Court" within ten days of the change of plea hearing.
The defendant understands that this agreement imposes no limitation as to

fine.

Defendant’s Initials 6 ‘T 13
Case 6:18-cr-00233-RBD-GJK Document 3 Filed 10/15/18 Page 14 of 24 PageID 20

2. Supervised Release

The defendant understands that the offense to which the
defendant is pleading provides for imposition of a term of supervised release
upon release from imprisonment, and that, if the defendant should violate the
conditions of release, the defendant would be subject to a further term of
imprisonment.

3. Immigration Consequences of Pleading Guilty

The defendant has been advised and understands that, upon
conviction, a defendant who is not a United States citizen may be removed
from the United States, denied citizenship, and denied admission to the
United States in the future.

4. Sentencing Information

The United States reserves its right and obligation to report to the
Court and the United States Probation Office all information concerning the
background, character, and conduct of the defendant, to provide relevant
factual information, including the totality of the defendant's criminal activities,
if any, not limited to the count to which defendant pleads, to respond to
comments made by the defendant or defendant's counsel, and to correct any

misstatements or inaccuracies. The United States further reserves its right to

Defendant’s Initials 6 - IT 14
Case 6:18-cr-00233-RBD-GJK Document 3 Filed 10/15/18 Page 15 of 24 PagelID 21

make any recommendations it deems appropriate regarding the disposition of
this case, subject to any limitations set forth herein, if any.
5. Financial Disclosures

Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.
32(d)(2)(A)(ii), the defendant agrees to complete and submit to the United
States Attorney's Office within 30 days of execution of this agreement an
affidavit reflecting the defendant's financial condition. The defendant
promises that his financial statement and disclosures will be complete,
accurate and truthful and will include all assets in which he has any interest or
over which the defendant exercises control, directly or indirectly, including
those held by a spouse, dependent, nominee or other third party. The
defendant further agrees to execute any documents requested by the United
States needed to obtain from any third parties any records of assets owned by
the defendant, directly or through a nominee, and, by the execution of this
plea agreement, consents to the release of the defendant's tax returns for the
previous five years. The defendant similarly agrees and authorizes the United
States Attorney's Office to provide to, and obtain from, the United States
Probation Office, the financial affidavit, any of the defendant's federal, state,
and local tax returns, bank records and any other financial information

concerning the defendant, for the purpose of making any recommendations to

Defendant’s Initials f. [T. 15
Case 6:18-cr-00233-RBD-GJK Document 3 Filed 10/15/18 Page 16 of 24 PagelID 22

the Court and for collecting any assessments, fines, restitution, or forfeiture
ordered by the Court. The defendant expressly authorizes the United States
Attorney's Office to obtain current credit reports in order to evaluate the
defendant's ability to satisfy any financial obligation imposed by the Court.
6. Sentencing Recommendations

It is understood by the parties that the Court is neither a party to
nor bound by this agreement. The Court may accept or reject the agreement,
or defer a decision until it has had an opportunity to consider the presentence
report prepared by the United States Probation Office. The defendant
understands and acknowledges that, although the parties are permitted to
make recommendations and present arguments to the Court, the sentence will
be determined solely by the Court, with the assistance of the United States
Probation Office. Defendant further understands and acknowledges that any
discussions between defendant or defendant's attorney and the attorney or
other agents for the government regarding any recommendations by the
government are not binding on the Court and that, should any
recommendations be rejected, defendant will not be permitted to withdraw
defendant's plea pursuant to this plea agreement. The government expressly

reserves the right to support and defend any decision that the Court may make

Defendant’s Initials G6 ° iC 16
Case 6:18-cr-00233-RBD-GJK Document 3 Filed 10/15/18 Page 17 of 24 PageID 23

with regard to the defendant's sentence, whether or not such decision is
consistent with the government's recommendations contained herein.
7. Defendant's Waiver of Right to Appeal the Sentence
The defendant agrees that this Court has jurisdiction and
authority to impose any sentence up to the statutory maximum and expressly
waives the right to appeal defendant's sentence on any ground, including the
ground that the Court erred in determining the applicable guidelines range
pursuant to the United States Sentencing Guidelines, except (a) the ground
that the sentence exceeds the defendant's applicable guidelines range as
determined by the Court pursuant to the United States Sentencing Guidelines;
(b) the ground that the sentence exceeds the statutory maximum penalty; or (c)
the ground that the sentence violates the Eighth Amendment to the
Constitution; provided, however, that if the government exercises its right to
appeal the sentence imposed, as authorized by 18 U.S.C. § 3742(b), then the
defendant is released from his waiver and may appeal the sentence as
authorized by 18 U.S.C. § 3742(a).
8. Middle District of Florida Agreement
It is further understood that this agreement is limited to the
Office of the United States Attorney for the Middle District of Florida and

cannot bind other federal, state, or local prosecuting authorities, although this

Defendant’s Initials & [T - 17

 
Case 6:18-cr-00233-RBD-GJK Document 3 Filed 10/15/18 Page 18 of 24 PagelID 24

office will bring defendant's cooperation, if any, to the attention of other
prosecuting officers or others, if requested.
9. Filing of Agreement
This agreement shall be presented to the Court, in open court or
in camera, in whole or in part, upon a showing of good cause, and filed in this
cause, at the time of defendant's entry of a plea of guilty pursuant hereto.
10. Voluntariness
The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon
any discussions between the attorney for the government and the defendant
and defendant's attorney and without promise of benefit of any kind (other
than the concessions contained herein), and without threats, force,
intimidation, or coercion of any kind. The defendant further acknowledges
defendant's understanding of the nature of the offense or offenses to which
defendant is pleading guilty and the elements thereof, including the penalties
provided by law, and defendant's complete satisfaction with the representation
and advice received from defendant's undersigned counsel (if any). The
defendant also understands that defendant has the right to plead not guilty or
to persist in that plea if it has already been made, and that defendant has the

right to be tried by a jury with the assistance of counsel, the right to confront

Defendant’s Initials K / T 18
Case 6:18-cr-00233-RBD-GJK Document 3 Filed 10/15/18 Page 19 of 24 PagelID 25

and cross-examine the witnesses against defendant, the right against
compulsory self-incrimination, and the right to compulsory process for the
attendance of witnesses to testify in defendant's defense; but, by pleading
guilty, defendant waives or gives up those rights and there will be no trial.
The defendant further understands that if defendant pleads guilty, the Court
may ask defendant questions about the offense or offenses to which defendant
pleaded, and if defendant answers those questions under oath, on the record,
and in the presence of counsel (if any), defendant's answers may later be used
against defendant in a prosecution for perjury or false statement. The
defendant also understands that defendant will be adjudicated guilty of the
offenses to which defendant has pleaded and, if any of such offenses are
felonies, may thereby be deprived of certain rights, such as the right to vote, to
hold public office, to serve on a jury, or to have possession of firearms.
11. Factual Basis

Defendant is pleading guilty because defendant is in fact guilty.
The defendant certifies that defendant does hereby admit that the facts set
forth in the attached "Factual Basis," which is incorporated herein by
reference, are true, and were this case to go to trial, the United States would be

able to prove those specific facts and others beyond a reasonable doubt.

Defendant’s Initials

Brey
Case 6:18-cr-00233-RBD-GJK Document 3 Filed 10/15/18 Page 20 of 24 PagelID 26

12. Entire Agreement

This plea agreement constitutes the entire agreement between the
government and the defendant with respect to the aforementioned guilty plea
and no other promises, agreements, or representations exist or have been
made to the defendant or defendant's attorney with regard to such guilty plea.

13. Certification

The defendant and defendant's counsel certify that this plea

agreement has been read in its entirety by (or has been read to) the defendant

and that defendant fully understands its terms.

DATED this_//”* day of OcAsee _, 2018.

 

 

MARIA CHAPA LOPEZ
United States Attorney
BRIAN KUCHARSKI Ilianys Rfvera Miranda
Defendant Assistant United States Attorney

   

3 4 2 0VH UN,

Rick L. Janc 6” s Roger B. Handberg
Attorney for Defendant Assistant United States Attorney
Chief, Orlando Division

wed

 

 

Defendant’s Initials hs ° / T. 20
Case 6:18-cr-00233-RBD-GJK Document 3 Filed 10/15/18 Page 21 of 24 PageID 27

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
UNITED STATES OF AMERICA
V. CASE NO. 6:18-cr-
BRIAN KUCHARSKI
PERSONALIZATION OF ELEMENTS
1. Did you knowingly devise or participate in a scheme to defraud
someone, or obtain money or property, using false or fraudulent
pretenses, representation, or promises?
2. Were the false or fraudulent pretenses, representations, or
promises about a material fact?
3, Did you intend to defraud someone?
4. Did you use the United States Postal Service by mailing or by

causing to be mailed something meant to help carry out the

scheme to defraud?

Et 21

Defendant’s Initials
Case 6:18-cr-00233-RBD-GJK Document 3 Filed 10/15/18 Page 22 of 24 PagelD 28

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

Vv. CASE NO. 6:18-cr-

BRIAN KUCHARSKI

FACTUAL BASIS
Beginning in or about a date unknown, and continuing through on or

about May 9, 2018, in the Middle District of Florida, Brian Kucharski,
knowingly and willfully used the United States Postal Service (USPS), in
violation of 18 U.S.C. § 1341 (mail fraud). Specifically, Brian Kucharski and
his accomplice created eBay accounts using stolen and fraudulently obtained
personal identifying information, including names and dates of birth, of
innocent individuals. Brian Kucharski negotiated the fraudulent sale of
products, predominantly gift cards, through eBay Inc. (eBay).’ The eBay

customers paid for the items through fraudulent PayPal’ accounts created by

Brian Kucharski and a known accomplice.

 

1 eBay is a multinational e-commerce corporation based in San Jose,
California, that facilitates consumer-to-consumer and business-to-consumer
sales through its website.

? PayPal Holdings, Inc., (PayPal) is an American company operating a
worldwide online payments system that supports online money transfers and

Defendant’s Initials 6 /- T 22
Case 6:18-cr-00233-RBD-GJK Document 3 Filed 10/15/18 Page 23 of 24 PageID 29

Instead of mailing the purchased items to the customers, Brian
Kucharski and his accomplice used the USPS to disguise his fraudulent
activities. To that effect, Brian Kucharski and his accomplice mailed random
items to other innocent individuals, and used the USPS tracking numbers to
represent to eBay and its customers that they had mailed the purchased items.
Ultimately, the victims never received the purchased items, and eBay routinely
denied their demands for refund. Further, Kucharski used the fraudulently
obtained proceeds of his illegal activities to purchase precious metals, which
were delivered to him and his accomplice via the USPS.

Kucharski’s center of operation for the above-mentioned fraudulent
activities was his residence in Lake Mary, Florida, which is within the Middle
District of Florida.

There are an estimated total of 506 victims and $64,000 in estimated
loss to those victims. M.S. is one of those victims. On or about February 1,
2018, M.S. purchased a Pep Boys’ gift card for $265 from an eBay seller
identified as “Robert Lamont.” Shortly after M.S. purchased the gift card,
“Robert Lamont” sent M.S. the tracking number for the package. The

tracking number was identified as 4209136295055 15899388032285939. M.S.

 

serves as an electronic alternative to traditional paper methods like checks and
money orders.

Defendant’s Initials fi {Te 23

 
3
Case 6:18-cr-00233-RBD-GJK Document 3 Filed 10/15/18 Page 24 of 24 PagelID 30

tracked the package via the USPS website until it showed as delivered. When
M.S. looked for the package, M.S. noticed that he had not received it. M.S.
went to his local USPS office and spoke with the Postmaster. M.S. furnished.
the tracking package number that “Robert Lamont” provided M.S. The USPS
provided M.S. with the GPS location and physical address of the package’s
recipient. The package had been sent to T.W.’s address, not the address
provided by M.S. to the eBay seller. After M.S. learned of the package’s
location, he contacted T.W. T.W. informed M.S. that she had received a
priority mail envelope containing a piece of foam, not a gift card. As a result,
M.S. filed a fraud claim with eBay. Shortly after M.S. filed the claim, he
received notice from eBay that his claim was denied.

“Robert Lamont” was one of the fraudulent identities created by
Kucharski in furtherance of the scheme to defraud eBay customers. Kucharski
intentionally mailed M.S. a piece of foam, instead of a gift card. In addition,
Kucharski mailed the package to the incorrect address in an attempt to
disguise his fraudulent activities on eBay.

Further, surveillance video from the Lake Mary Post Office, Lake
Mary, Florida, related to the delivery of M.S.’s package depicts Kucharski

mailing the aforementioned package on February 1, 2018, at 5:56 p.m.

Defendant’s Initials & ° 24
